Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07 October 2021 has been entered.

Status of Claims
	Claims 1, 3, 6 and 13-20 are pending.
	Claims 1, 3, 6 and 13-20 are rejected.
	Claim 6 is objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no. 14/913,604, 02/22/2016, which is a 371 of PCT/EP2014/068393, filed 08/29/2014, which claims 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
It is noted that the Certified Copy of the Foreign Priority Document was received with Application No. 14/913,604. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6 recites: “A method for obtaining NGN3/NKX2.2 double positive endocrine progenitor cells, comprising exposing a population of PDX1-positive pancreatic an in vitro medium comprising…”, which, for the purpose of claim language consistency, should read: “A method for obtaining NGN3/NKX2.2 double positive endocrine progenitor cells, comprising exposing a population of PDX1-positive pancreatic endoderm cells to an in vitro cell culture medium comprising…” (Compare to claim 1.)
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 16 and 18-20 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 14, 16 and 18-20 are indefinite, because they recite insufficient, improper or unclear antecedent basis for the limitations in the claims.
1, wherein the forskolin is present…” or “The composition according to claim 1, wherein…; wherein the forskolin is present…”, respectively.
However, claim 1 does not recite the term ‘forskolin’.
For the purpose of compact prosecution, the claims will be interpreted to read: “The composition according to claim 3, wherein the forskolin is present…” or “The composition according to claim 3, wherein…; wherein the forskolin is present…”
Claims 18-20 recite: “The composition according to claim 6,…”
However, claim 6 does not recite a composition, but a method.
For the purpose of compact prosecution, the claims will be interpreted to read: “The method according to claim 6,…”

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 3, 4 and 6 under 35 U.S.C. §103 as being unpatentable over D’Amour et al. in view of Kunisada et al., Rezania et al., and Fornoni et al., in the Final Office Action mailed 11 May 2021 is withdrawn in view of Applicants' amendment received 07 October 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 3, 6 and 13-20 are rejected under 35 U.S.C. §103 as being unpatentable over D’Amour et al. (U.S. Patent Application Publication No. 2007/0259421 A1) in view of Kunisada et al. ((2012) Stem Cell Res. 8: 274-284), and Rezania et al. (U.S. Patent Application Publication No. 2010/0112693 A1), and Davis et al. (U.S. Patent Application Publication No. 2011/0151561 A1)
[All references cited in the Final Office Action mailed 11 May 2021.]

D’Amour et al. addresses some of the limitations of claims 1 and 6, and provides motivation for adding a TGF-β type I receptor inhibitor, by way of addressing the limitations of claims 1 and 6.
Regarding claims 1 and 6, D’Amour et al. shows compositions comprising mammalian endocrine precursor cells and compositions comprising pancreatic hormone-expressing cells, as well as methods of making and using such cells (pg. 1, para. [0002]). Some embodiments relate to cell cultures comprising both human endocrine precursor cells and human PDX1-positive pancreatic endoderm cells (pg. 1, para. [0007] [Claim 1- A composition comprising an in vitro cell culture medium and a population of PDX1-positive pancreatic endoderm cells]).
Some embodiments describe compositions, such as cell cultures, comprising human endocrine precursor cells. In certain embodiments, the human endocrine precursor cells express one or more markers selected from a group which includes neurogenin 3 (NGN3) and NKX2 transcription factor related to locus 2 (NKX2.2) (pg. 1, para. [0006]). [Claim 6- A method for obtaining NGN3/NKX2.2 double positive endocrine progenitor cell, comprising exposing a population of PDX1-positive pancreatic endoderm cells to an in vitro cell culture medium]).
A population of human endocrine precursor cells is produced by adding noggin to a population of human foregut endoderm cells (pg. 15, para. [0349]). Figures 30 A and B show that mRNA levels of PDX1 and NGN3 were induced by solutions comprising noggin (e.g., solutions “C”, “E” and “F” [Claims 1 and 6- noggin is a BMP antagonist; see originally-filed specification, pg. .11, lines 11-12]).
The method for culturing cells comprises withdrawing any growth factor of the TGF-β superfamily that may be present in the population of definitive endoderm cells (pg. 6, para. [0095] [akin to adding a TGF-β type I receptor inhibitor]).
	
	D’Amour et al. does not show: 1) a TGF-β type I receptor inhibitor that is SB431542 [Claims 1 and 6]; 2) an adenylate cyclase activator that is forskolin [Claims 1, 3 and 6]; 3) JNK inhibitor VIII [Claims 4 and 6]; and 4) SB431542 and/or forskolin and/or JNK inhibitor VIII in the amount of 6µM, 10µM and 5µM, respectively [Claims 13-20].

	Kunisada et al. addresses some of the limitations of claims 1, 6, 13, 16, 17 and 20, and the limitations of claims 3, 14 and 18.
	Kunisada et al. shows a simple method for promoting the differentiation of hiPS (human induced pluripotent stem) cells into insulin-producing cells. The protocol achieves efficient and reproducible generation of insulin-producing cells in vitro (pg. 282, column 1, para. 3). The simple protocol induces differentiation of human iPS cells into PDX1-positive pancreatic progenitor cells (pg. 281, column 1, para. 1 [nexus to D’Amour et al.] [A cell culture medium and a population of PDX1-positive pancreatic endoderm cells]). The expression of pancreatic progenitor markers PDX1 and NGN3 was significantly increased (pg. 274, Abstract). Most of the insulin-positive cells were also positive for antibodies to various islet-enriched transcription factors, including PDX1 and NKX2.2 (pg. 278, column 2, para. 1 [nexus to D’Amour et al.] [A method of obtaining NGN3/NKX2.2 double positive endocrine progenitor cells]). Several groups have shown that noggin, an endogenous antagonist of BMP signaling, induce pancreatic differentiation of definitive endoderm (pg. 275, column 2, para. 2 [nexus to D’Amour et al.] [cell culture medium containing noggin]).
Regarding claims 1, 3 and 6, TGF-β type I receptor inhibitor (SB431542) was found to induce NGN3 expression in combination with dorsomorphin (a BMP antagonist like noggin). Expression of other pancreatic precursor markers, such as PDX1, were also increased (pg. 276, column 1, lines 4-10 [Claims 1 and 6-  TGF-β type I receptor inhibitor that is SB431542]). 
PDX1- positive cells were cultured with a combination of compounds, including forskolin, dexamethasone, and Alk5 inhibitor II (a TGF-β type I receptor inhibitor like SB431542) (pg. 278, column 1, para. 2 [Claims 1 and 6- an adenylate cyclase activator, an adenylate cyclase activator that is forskolin] [Claim 3]).
	Regarding claims 13, 16, 17 and 20, an experiment shows the use of 5µM SB431542 to induce NGN3 expression (Fig. S2, last page of document [Claims 13, 16, 17 and 20- amount of SB431542]).
	Regarding claims 14, 16, 18 and 20, to enhance differentiation into insulin-producing cells, 10µM forskolin was added to the medium (pg. 282, column 2, para. 1 [Claims 14, 16, 18 and 20- forskolin present in an amount of 10µM]).
	
Rezania et al. addresses some of the limitations of claims 1, 6, 15, 16, 19 and 20.
Rezania et al. shows a method for the differentiation of human embryonic stem cells to pancreatic endocrine cells (pg. 10, para. [0149] Example 1). The expression of PDX1 marks a critical step in pancreatic organogenesis (pg. 1, para. [0005]). “β-cell lineage” refers to cells with positive gene expression for the transcription factor PDX-1 and at least one of the following transcription factors, including NGN3 and NKX2.2 (pg. 3, para. [0042]). “Cells expressing markers characteristic of the pancreatic endocrine lineage” refers to cells expressing at least one of the following markers, which include NGN3 and PDX1 (pg. 3, para. [0045]). In order to differentiate human embryonic stem cells into cells expressing markers characteristic of the pancreatic endocrine lineage, cells were cultured in noggin and ALK5 inhibitor II, among other reagents (pg. 10, para. [0150] thru [0153] [nexus to D’Amour et al. and Kunisada et al.] [A cell culture medium and a population of PDX1-positive pancreatic endoderm cells; A method for obtaining NGN3/NKX2.2 double positive endocrine progenitor cells, noggin, ALK5 inhibitor II is a type of TGF-β type I receptor inhibitor]).
Regarding claims 1 and 6, data indicate that by inhibiting cell cycle progression by blocking cascades with small molecule inhibitors, cells expressing markers characteristic of the pancreatic endocrine lineage can be induced. These small molecule inhibitors include kinase inhibitors, such as tyrosine kinase receptor inhibitors (pg. 14, para. [0211] [= JNK inhibitor]). Rezania et al. shows that the small molecule JNK inhibitor VIII was one of the small molecules tested as a kinase inhibitor compound to be potentially used in the differentiation protocol as shown in Example 9 (pg. 14, para. [0203] thru [0206]; and pg. 20, Table 6- cont., entry# F3).
Regarding claims 15, 16, 19 and 20, with regard to the testing of small molecule as potential kinase inhibitors to be used in the differentiation protocol as shown in Example 9, the compound from the EMD Calbiochem compound library was solubilized in DMSO and treated with a final concentration of 2.5µM (pg. 14, para. [0206] [Claims 15, 16, 19 and 20- amount of JNK inhibitor VIII]).

Davis et al. provides motivation for including the small molecule JNK inhibitor VIII, as shown by Rezania et al., in order to obtain NGN3-expressing cells from PDX1-positive endoderm cells, by way of addressing the limitations of claims 1, 6, 15, 16, 19 and 20.
	Davis et al. teaches that formation of the pancreas arises from the differentiation of definitive endoderm into pancreatic endoderm. Cells of the pancreatic endoderm express the pancreatic duodenal homeobox gene, PDX1. In the absence of PDX1, the pancreas fails to develop beyond the formation of ventral and dorsal buds. Thus, PDX1 expression marks a critical step in pancreatic organogenesis (pg. 1, para. [0005]). Cells expressing markers characteristic of the pancreatic endoderm lineage as described herein refers to cell expressing at least one of the following markers, which includes PDX1 (pg. 3, para. [0035] [nexus to D’Amour et al. and Kunisada et al.] [PDX1-positive pancreatic endoderm cells]). The described invention provides a method to increase the expression of NGN3 and NKX6.1 in a population of cells expressing markers characteristic of the pancreatic endocrine lineage (pg. 5, para. [0068] [nexus to D’Amour et al. and Kunisada et al.] [differentiation of PDX1 cells into NGN3 expressing cells]).
	Regarding claims 1, 6, 15, 16, 19 and 20, screening for small molecule analogues that mediate NGN3 expression includes preparing compounds in two commercial libraries of small molecule kinase inhibitors (BiolMol Intl. and EMD Biosciences). Table 2 describes the compounds in these libraries (pg. 8, para. [0120] thru [0123]). Table 2 shows JNK inhibitor VIII (pg. 14, cont. Table 2, entry# F3). Screening results are shown in Table 3. Compounds with ratio intensities >1.4 relative to a vehicle treated control were tagged as hits for confirmation and additional evaluation (pg. 9, para. [0130]). JNK inhibitor VIII exhibited a ratio of 1.34 with regard to inducing a level of NGN3 intensity (pg. 17, cont. Table 3).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the cell culture medium comprising a population of PDX1-positive cells, and the method for obtaining NGN3/NKX2.2 double positive endocrine progenitor cells, as shown by D’Amour et al., by adding to the cell culture medium or exposing pancreatic endoderm cells to: 1) a TGF-β type I receptor inhibitor, which is SB431542 in an amount of 6µM [Claims 1, 6, 13, 16, 17 and 20]; and 2) an adenylate cyclase activator, which is forskolin, in an amount of 10µM [Claims 3, 6, 14, 16, 18 and 20], as shown by Kunisada et al., with a reasonable expectation of success, because Kunisada et al. shows a method and cell culture conditions for generating endocrine progenitor cells, which may be NGN3/NKX2.2 cells, from pancreatic endoderm cells, which is the method and cell culture medium, shown by D’Amour et al. (MPEP 2143 (I)(A,G)). In addition, D’Amour et al. teaches that any growth factor of the TGF-β superfamily that may be present in the population of definitive endoderm cells should be withdrawn from a cell culture medium used to differentiate pancreatic endoderm cells into endocrine progenitor cells (MPEP 2143 (I)(A,F,G)). (The withdrawing step is equivalent to adding a TGF-β inhibitor (MPEP 2144 (I)).)
Although Kunisada et al. does not specifically teach 6µM SB431542 [Claims 14, 16, 18 and 20] (i.e., Kunisada et al. shows 5µM), one of ordinary skill in the art would have used routine optimization to determine the optimal amount of SB431542 to be used in the instantly-claimed PDX1-positive composition, and cell differentiation method, depending on the type (e.g., with regard to marker expression) and number of starting cells, barring a criticality for the specific limitation (MPEP 2144.05 (II)(A) and (III)(A)).
One of ordinary skill in the art would have been motivated to have made those modifications. D’Amour et al. and/or Kunisada et al. teach that NGN3 and NKX2.2 are markers expressed by pancreatic progenitor cells. Kunisada et al. also teaches that specific cell culture ingredients induce the expression of NGN3 and other cell markers indicative of progenitor cells. Therefore, one would be motivated to add to a cell culture medium used for the generation and propagation of endocrine progenitor cells any and all reagents that would increase the expression of any cell markers identifiably linked to the specific progenitor cell phenotype, by way of optimizing the cell culture medium.
It would have been further obvious to have added JNK inhibitor VIII to the cell culture medium and exposed the PDX1-positive pancreatic endoderm cells therein in an amount of 5µM  [Claim 6, 15, 16, 19 and 20], with a reasonable expectation of success, because Rezania et al. teaches that, in general, small molecules which disrupt kinases downstream of tyrosine kinase receptors disrupt proliferative growth factor/kinase based signaling resulting in cell cycle arrest (pg. 14, para. [0211] thru pg. 15, cont. para. [0211]). Therefore, it would have been obvious to one of ordinary skill in the art to (have tried to) substitute the PDGF receptor tyrosine kinase inhibitor IV, shown by Rezania et al., with JNK inhibitor VIII, with the reasonably predictable expectation that a cell culture medium containing JNK inhibitor VIII would induce the generation of pancreatic lineage cells and maintain a population of cells (via cell cycle arrest) at a specific developmental stage, such as at the stage of pancreatic progenitor cells (MPEP 2143 (I)(A,B(3),G)). In addition, Rezania et al. shows JNK inhibitor VIII as a small molecule to be tested, as suggested above (MPEP 2143 (I)(A,G)).
Although Rezania et al. does not specifically teach 5µM JNK inhibitor VIII [Claims 1, 16, 18, 19 and 20] (Rezania et al. shows 2.5µM), one of ordinary skill in the art would have used routine optimization to determine the optimal amount of JNK inhibitor VIII to be used in the instantly-claimed PDX1-positive composition, and cell differentiation method, depending on the type (e.g., with regard to cell marker expression) and number of starting cells, barring a criticality for the specific limitation (MPEP 2144.05 (II)(A) and (III)(A)).
One of ordinary skill in the art would have been motivated to have made those modifications, because, as stated above, the interference or prevention of kinase activity (via the use of small molecule kinase inhibitors or kinase receptor inhibitors) induces and/or promotes the propagation and/or maintenance of pancreatic lineage cells, and, therefore, one would be motivated to incorporate such small molecule kinase receptor inhibitors, such as JNK inhibitor VIII, into a cell culture medium used for the generation and/or propagation of pancreatic lineage cells, including endocrine progenitor cells. 
In addition, Davis et al. shows that the small molecule JNK inhibitor VIII ranked relatively high as a compound which induces the differentiation of PDX1 pancreatic endoderm cells into NGN3 cells (i.e., ratio 1.34 vs 1.4). Therefore, one of ordinary skill in the art would have bene motivated to (have tried to) use JNK inhibitor VIII in the instantly-claimed composition, and method for the purpose of obtaining NGN3/NKX2.2 double positive cells.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
	Applicant’s arguments, pp. 4-6, filed 07 October 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered, but are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 1 was amended, and new claims 13-20 were added.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631